Per cur.

If the defendant had pleaded the set-off specially, he would have been under no necessity to have given any other written notice. It would then have been incumbent on the plaintiff to have replied the statute of limitations. Here the set*off is not pleaded; and under the case cited, r*oqo the evidence may be well objected to, on the mere notice of set-off. Evidence overruled.
Cited and followed in 8 Watts, 264, and 57 Pa., 157.
Verdict pro quer. for 107I. 7s. 5d. debt, and 6d. costs.
Mr. Montgomery, pro qtier. Mr. Hopkins, pro def.